Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 6/12/2020 has been entered.

Status of Claims
Claims 1-20 are currently pending and under examination.

Priority
This application is a CON of 16/446,172 (filed 6/19/2019) PAT 10705073, which is a DIV of 14/727,281 (filed 6/1/2015) ABN, which claims foreign application GERMANY 10 2014 008 723.9 (filed 6/18/2014).

Specification
The continuation data on page 1 of the specification needs to be updated.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 13 recites “first mammal” (in line 2) and “second mammal” (in line 3), there is no support in the instant specification that describe any relationship (transferring of any material/marker or otherwise) between two mammals. Please point where the support is.


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  the steps of “administration of…”, “drawing of” and “examination of…” are not recited as active method steps by using verbs (administering…; drawing… and examining…, etc.).  Appropriate correction is required.

Claim Interpretation
Claim 1 is interpreted as reciting three active method steps: “administering…; drawing…; and examining…”. For claim 5, the “submitting…” step does not provide any structural limitation to the claimed method, therefore any collected biological sample (ready to submit for examination) meet the claim limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the capsule" in line 1++.  There is insufficient antecedent basis for this limitation in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrig et al. (Nephrol Dial Transplant, 1999, 14:190-192, IDS).
For Claims 1-3: the reference teaches a method comprising administering a composition comprising an essentially non-metabolizable marker substance (propylene glycol, page 191, right column, line 8++) and a dye (blue no. 1, page 191, right column, line 5++) in feeding tube to the mammal/human patient (page 190, left column, 3rd paragraph++); drawing of a biological sample/urine from the patient (page 190, right column, 2nd full paragraph, line 2++); and examining the sample by spectrophotometry for presence of the marker substance (page 192, left column, 1st full paragraph++) and dye (as  one specified analyte, page 191, Fig. 2).

Claims 1-6, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (WO2009/136763, IDS).
For Claims 1-3, 5-6, 13-15 and 19-20: the reference teaches a method comprising administering a composition (nanoparticles/capsule, which can be part of a kit, for claim 20, “capsule” is not defined in the instant specification to be distinct from any particles as taught by the cited art, page 13, line 23++) comprising an essentially non-metabolizable marker substance (PEG, page 30, Example 7) and a dye (iron oxide, page 32, Example 7, claims 6 and 19, no specific amount of dye is claimed in claims 13-15 therefore any amount meet the claim limitations that directed to intended uses/targets) to the mammal/human (page 13, line 23++, claim 2); drawing of a biological sample by body/brain scanning (page 26, line 18++); and examining/submitting the sample for presence of the marker substance with the particle (any components of the nanoparticle is considered an analyte, claim 3) (page 26, line 18++).
For Claims 4 and 11: the reference teaches the composition contains a computer-readable code: barcode (page 13, line 17++ and page 48, claim 15, line 7).
For Claim 17: the reference teaches the marker substance: PEG serves as solvent for the dye: iron oxide (page 33, line 5+++).

Claims 1, 3, 5-9, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (Nanoscale, 2012, 4:2352-2361, IDS).
For Claims 1, 3, 5-6, 13-15 and 19: the reference teaches a method comprising administering a composition (nanoparticles/capsule, which can be part of a kit, for claim 20, “capsule” is not defined in the instant specification to be distinct from any particles as taught by the cited art, page 2353, left column, 4th full paragraph++) comprising an essentially non-metabolizable marker substance (PEG, page 2353, left column, 4th full paragraph++) and a dye (iron oxide, page 2355, Fig. 2, legend, claim 6, no specific amount of dye is claimed in claims 13-15 therefore any amount meet the claim limitations that directed to intended uses/targets) to the mammal/mice by injection (page 2354, left column, 3rd paragraph++); drawing of a biological sample/blood from the mammal (page 2354, left column, 3rd paragraph++); and examining the sample for presence of the marker substance: iron (as analyte, claim 3) concentration (page 776, right column, 1st paragraph++) and presence of PEG coated particle from image analysis (page 2358, Fig. 9).
For Claims 7-8: the reference teaches a method further comprising at least one additional marker substance that is metabolizable: oleic acid (page 2353, left column, 3rd paragraph++).
For Claim 9: the reference teaches the capsule/particle comprises two essentially non-metabolizable marker substance with different molecular weights: PEG 333 Da and silane (page 2353, left column, 4th full paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen and Cheon in view of Grandfils (USPUB2007/0196927, IDS).
Larsen/Cheon teaches what is above as applied.
Larsen/Cheon does not explicitly teach two polyethylene glycols with different molecular weights of less than 4000 Da as recited in claims 10 and 18, the biological sample is urine as recited in claim 12, the dye is in solution as recited in claim 16. 
Grandfils teaches method for identifying a biological sample by administration to human (page 7, [0129], line 2++) a composition comprising two polyethylene glycol with different molecular weights: 400-1000 (page 2, [0021]), drawing urine sample (page 7, [0129], line 7++); and examining for the presence of PEG (page 7, [0130]++), wherein the PEG could be taken as solution/gelatin capsule (page 7, [0129]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the application to optimize the ingredients of the composition and to use urine sample for analysis.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach for identifying a biological sample and Grandfils teaches a new/better/rapid method of biological sample detection using PEG with different molecular weight (page 1, [0016]) to assess the permeability of biological barriers/intestine (page 2, [0019]) in urine samples after oral ingestion. 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various/essential steps of the claimed method including detecting urine sample after oral administering of PEG with different molecular weight, etc. is routine and known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 of PN9989517.  Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompasses method for identifying a biological sample/urine comprising similar/overlap steps of administering a composition with marker; drawing a biological sample/urine, and examining/identifying an analyte, therefore the method of instant application is rendered obvious of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of PN10705073.  Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompasses method for identifying a biological sample/urine comprising similar/overlap steps of administering a composition with marker; drawing a biological sample/urine, and examining/identifying an analyte, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 	

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653